Exhibit 10.3


EXCHANGE AGREEMENT


THIS EXCHANGE AGREEMENT (the “Agreement”), dated as of [__], 2014, is made by
and between Bitcoin Shop Inc. f/k/a TouchIt Technologies, Inc., a Nevada
corporation (“Company”), and [___], the holder of the Company’s convertible note
(“Holder”).


WHEREAS, on May 7, 2010, the Company issued a convertible note to Denville and
Dover Fund LLC (“D&D”) in the principal amount of One Hundred Thousand Dollars
($100,000)  (the “Original Note”);


WHEREAS, on January 24, 2014, pursuant to the terms of a note purchase agreement
(the “Note Purchase Agreement”), D&D sold $[__]  in principal amount of the
Original Note to the Holder and the Company and the Holder agreed to amend and
restate certain terms contained in the Original Note (such amended and restated
purchased note, the “Note”);


WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 3(a)(9) of the Securities Act of 1933, as amended (the
“Securities Act”), the Company desires to exchange with the Holder, and the
Holder desires to exchange with the Company, the Note for shares of the
Company’s common stock, $0.001 par value per share (the “Common Stock”).


NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and Holder agree as
follows:


1.             Terms of the Exchange. The Company and Holder hereby agree that
as of [___], 2014, the outstanding principal balance of the Note is equal to
$[__]. The Company and Holder further agree that the Holder will exchange the
Note and will relinquish any and all other rights he may have under the Note
and/or the Note Purchase Agreement in exchange for such number of shares of the
Common Stock (the “New Shares” or, the “Securities”) as set forth on Schedule A,
annexed hereto (for the avoidance of doubt, the number of New Shares set forth
on Schedule A take into account a reverse split of the Company’s outstanding
Common Stock on a one for three hundred basis). Additionally, the Holder hereby
waives any and all unpaid interest accrued on the Note, as of the date of the
Original Note and releases the Company from any payment thereof or obligation in
connection therewith.


2.             Closing. Upon satisfaction of the conditions set forth herein, a
closing shall occur at the principal offices of the Company, or such other
location as the parties shall mutually agree. At closing, Holder shall deliver
its Note to the Company and the Company shall deliver to such Holder a
certificate evidencing the New Shares in the name(s) and amount(s) as indicated
on Schedule A annexed hereto.  Upon closing, any and all obligations of the
Company to Holder under the Note and the Note Purchase Agreement shall be fully
satisfied, the Note shall be terminated and marked "paid in full” and Holder
will have no remaining rights, powers, privileges, remedies or interests under
the Note or the Note Purchase Agreement.
 
3.             Further Assurances. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.


 
1

--------------------------------------------------------------------------------

 
 
4.             Representations and Warranties of the Holder. The Holder
represents and warrants as of the date hereof and as of the closing to the
Company as follows:


a.           Authorization; Enforcement. The Holder has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder and thereunder.  The execution and delivery of this Agreement by the
Holder and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary action on the part of the
Holder and no further action is required by the Holder.  This Agreement has been
(or upon delivery will have been) duly executed by the Holder and, when
delivered in accordance with the terms hereof, will constitute the valid and
binding obligation of the Holder enforceable against the Holder in accordance
with its terms, except: (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
b.           Tax Advisors. The Holder has reviewed with its own tax advisors the
U.S. federal, state, local and foreign tax consequences of this investment and
the transactions contemplated by this Agreement. With respect to such matters,
the Holder relies solely on such advisors and not on any statements or
representations of the Company or any of its agents, written or oral. The Holder
understands that it (and not the Company) shall be responsible for its own tax
liability that may arise as a result of this investment or the transactions
contemplated by this Agreement.
 
c.           Information Regarding Holder.  Holder is an "accredited investor",
as such term is defined in Rule 501 of Regulation D promulgated by the United
States Securities and Exchange Commission (the “Commission”)  under the
Securities Act, is experienced in investments and business matters, has made
investments of a speculative nature and has purchased securities of private
companies in private placements in the past and, with its representatives, has
such knowledge and experience in financial, tax and other business matters as to
enable the Holder to utilize the information made available by the Company to
evaluate the merits and risks of and to make an informed investment decision
with respect to the proposed purchase, which represents a speculative
investment.  Holder has the authority and is duly and legally qualified to
purchase and own the New Shares.  Holder is able to bear the risk of such
investment for an indefinite period and to afford a complete loss thereof.
 
d.             Legend. The Holder understands that the Securities have been
issued pursuant to an exemption from registration or qualification under the
Securities Act and applicable state securities laws, and except as set forth
below, the Securities shall bear any legend as required by the “blue sky” laws
of any state and a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of such stock certificates):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED
(I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO
THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE
COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR
ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.
 
 
2

--------------------------------------------------------------------------------

 
 
e.           Removal of Legends.  Certificates evidencing Securities shall not
be required to contain the legend set forth in Section 4(d) above or any other
legend (i) while a registration statement covering the resale of such Securities
is effective under the Securities Act, (ii) following any sale of such
Securities pursuant to Rule 144 (assuming the transferor is not an affiliate of
the Company), (iii) if such Securities are eligible to be sold, assigned or
transferred under Rule 144 (provided that the Holder provides the Company with
reasonable assurances that such Securities are eligible for sale, assignment or
transfer under Rule 144 which shall not include an opinion of the Holder’s
counsel), (iv) in connection with a sale, assignment or other transfer (other
than under Rule 144), provided that the Holder provides the Company with an
opinion of counsel to the Holder, in a generally acceptable form, to the effect
that such sale, assignment or transfer of the Securities may be made without
registration under the applicable requirements of the Securities Act or (v) if
such legend is not required under applicable requirements of the Securities Act
(including, without limitation, controlling judicial interpretations and
pronouncements issued by the SEC).  If a legend is not required pursuant to the
foregoing, the Company shall no later than three (3) business days following the
delivery by the Holder to the Company or the transfer agent (with notice to the
Company) of a legended certificate representing such Securities (endorsed or
with stock powers attached, signatures guaranteed, and otherwise in form
necessary to affect the reissuance and/or transfer, if applicable), together
with any other deliveries from the Holder as may be required above in this
Section 4(e), as directed by the Holder, either:  (A) provided that the
Company’s transfer agent is participating in the DTC Fast Automated Securities
Transfer Program, credit the aggregate number of shares of Common Stock to which
the Holder shall be entitled to the Holder’s or its designee’s balance account
with DTC through its Deposit/Withdrawal at Custodian system or (B) if the
Company’s transfer agent is not participating in the DTC Fast Automated
Securities Transfer Program, issue and deliver (via reputable overnight courier)
to the Holder, a certificate representing such Securities that is free from all
restrictive and other legends, registered in the name of the Holder or its
designee.  The Company shall be responsible for any transfer agent fees or DTC
fees with respect to any issuance of Securities or the removal of any legends
with respect to any Securities in accordance herewith.


e.            Restricted Securities.   The Holder understands that: (i) the
Securities have not been and are not being registered under the Securities Act
or any state securities laws, and may not be offered for sale, sold, assigned or
transferred unless (A) subsequently registered thereunder, (B) the Holder shall
have delivered to the Company (if requested by the Company) an opinion of
counsel to the Holder, in a form reasonably acceptable to the Company, to the
effect that such Securities to be sold, assigned or transferred may be sold,
assigned or transferred pursuant to an exemption from such registration, or (C)
the Holder provides the Company with reasonable assurance that such Securities
can be sold, assigned or transferred pursuant to Rule 144 or Rule 144A
promulgated under the Securities Act (or a successor rule thereto)
(collectively, “Rule 144”); (ii) any sale of the Securities made in reliance on
Rule 144 may be made only in accordance with the terms of Rule 144, and further,
if Rule 144 is not applicable, any resale of the Securities under circumstances
in which the seller (or the Person through whom the sale is made) may be deemed
to be an underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC promulgated thereunder; and (iii) neither the Company nor
any other Person is under any obligation to register the Securities under the
Securities Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder.
 
 
3

--------------------------------------------------------------------------------

 
 
5.            Representations and Warranties of the Company. The Company hereby
makes the following representations and warranties to the Holder:


a.           Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and each of the other agreements entered into by
the parties hereto in connection with the transactions contemplated by this
Agreement and any related document (collectively, the “Exchange Documents”) and
otherwise to carry out its obligations hereunder and thereunder.  The execution
and delivery of this Agreement by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of the Company and no further action is required by
the Company, the Board of Directors of the Company or the Company’s stockholders
in connection therewith, including, without limitation, the issuance of the New
Shares has been duly authorized by the Company's Board of Directors and no
further filing, consent, or authorization is required by the Company, its Board
of Directors or its stockholders.  This Agreement and the other Exchange
Documents have been (or upon delivery will have been) duly executed by the
Company and, when delivered in accordance with the terms hereof, will constitute
the valid and binding obligation of the Company enforceable against the Company
in accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.


b.           Organization and Qualification.  Each of the Company and its
subsidiaries are entities duly organized and validly existing and in good
standing under the laws of the jurisdiction in which they are formed, and have
the requisite power and authorization to own their properties and to carry on
their business as now being conducted and as presently proposed to be
conducted.  Each of the Company and each of its subsidiaries is duly qualified
as a foreign entity to do business and is in good standing in every jurisdiction
in which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not have a Material Adverse
Effect.  As used in this Agreement, “Material Adverse Effect” means any material
adverse effect on (i) the business, properties, assets, liabilities, operations
(including results thereof), condition (financial or otherwise) or prospects of
the Company or any subsidiary, individually or taken as a whole, (ii) the
transactions contemplated hereby or (iii) the authority or ability of the
Company  to perform any of its obligations under any of this Agreement. Other
than its subsidiaries, there is no Person (as defined below) in which the
Company, directly or indirectly, owns capital stock or holds an equity or
similar interest.  “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and any Governmental Entity or any department or
agency thereof.
 
c.           No Conflict.  The execution, delivery and performance of the
Exchange Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the New Shares will not (i) (i) result in a violation of the
Articles of Incorporation (as defined below) or other organizational documents
of the Company or any of its subsidiaries, any capital stock of the Company or
any of its subsidiaries or Bylaws (as defined below) of the Company or any of
its subsidiaries, (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Company or any of its
subsidiaries is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including foreign, federal and state
securities laws and regulations and the rules and regulations of the OTC
Bulletin Board (the “Principal Market”) applicable to the Company or any of its
subsidiaries or by which any property or asset of the Company or any of its
subsidiaries is bound or affected except, in the case of clause (ii) or (iii)
above, to the extent such violations that could not reasonably be expected to
have a Material Adverse Effect.
 
 
4

--------------------------------------------------------------------------------

 
 
d.           No Consents.  Neither the Company nor any subsidiary is required to
obtain any consent from, authorization or order of, or make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of its respective obligations under or contemplated by the
Exchange Documents, in each case, in accordance with the terms hereof or
thereof. All consents, authorizations, orders, filings and registrations which
the Company or any subsidiary is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the date of this
Agreement, and neither the Company nor any of its subsidiaries is aware of any
facts or circumstances which might prevent the Company or any of its
subsidiaries from obtaining or effecting any of the registration, application or
filings contemplated by this Agreement.  The Company is not in violation of the
requirements of the Principal Market and has no knowledge of any facts or
circumstances which could reasonably lead to delisting or suspension of the
Common Stock in the foreseeable future.
 
e.           Securities Law Exemptions.  Assuming the accuracy of the
representations and warranties of the Holder contained herein, the offer and
issuance by the Company of the Securities is exempt from registration under the
Securities Act.  The offer and issuance of the Securities is exempt from
registration under the Securities Act pursuant to the exemption provided by
Section 3(a)(9) thereof.  The Company covenants and represents to the Holder
that neither the Company nor any of its subsidiaries has received, anticipates
receiving, has any agreement to receive or has been given any promise to receive
any consideration from the Holder or any other Person in connection with the
transactions contemplated by the Exchange Documents.
 
f.           Issuance of Securities.  The issuance of the New Shares are duly
authorized and upon issuance in accordance with the terms of the Exchange
Documents shall be validly issued, fully paid and non-assessable and free from
all taxes, liens, charges and other encumbrances with respect to the issue
thereof.
 
g.           Transfer Taxes.  As of the date of this Agreement, all share
transfer or other taxes (other than income or similar taxes) which are required
to be paid in connection with the issuance of the New Shares to be exchanged
with the Holder hereunder will be, or will have been, fully paid or provided for
by the Company, and all laws imposing such taxes will be or will have been
complied with.
 
h.           Equity Capitalization.  Except as disclosed in the Company’s
filings with the SEC (the “SEC Documents”): (i) none of the Company’s or any
subsidiary’s capital stock is subject to preemptive rights or any other similar
rights or any liens or encumbrances suffered or permitted by the Company or any
subsidiary; (ii) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
capital stock of the Company or any of its subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
subsidiaries is or may become bound to issue additional capital stock of the
Company or any of its subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
capital stock of the Company or any of its subsidiaries; (iii) there are no
outstanding debt securities, notes, credit agreements, credit facilities or
other agreements, documents or instruments evidencing Indebtedness of the
Company or any of its subsidiaries or by which the Company or any of its
subsidiaries is or may become bound; (iv) there are no financing statements
securing obligations in any amounts filed in connection with the Company or any
of its subsidiaries; (v) there are no agreements or arrangements under which the
Company or any of its subsidiaries is obligated to register the sale of any of
their securities under the Securities Act; (vi) there are no outstanding
securities or instruments of the Company or any of its subsidiaries which
contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
subsidiaries is or may become bound to redeem a security of the Company or any
of its subsidiaries; (vii) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities; (viii) neither the Company nor any subsidiary has any stock
appreciation rights or “phantom stock” plans or agreements or any similar plan
or agreement; and (ix) neither the Company nor any of its subsidiaries have any
liabilities or obligations required to be disclosed in the SEC Documents which
are not so disclosed in the SEC Documents, other than those incurred in the
ordinary course of the Company’s or its subsidiaries’ respective businesses and
which, individually or in the aggregate, do not or could not have a Material
Adverse Effect. The Company has furnished to the Holder true, correct and
complete copies of the Company’s Amended and Restated Articles of Incorporation,
as amended and as in effect on the date hereof (the “Articles of
Incorporation”), and the Company’s bylaws, as amended and as in effect on the
date hereof (the “Bylaws”), and the terms of all securities convertible into, or
exercisable or exchangeable for, shares of Common Stock and the material rights
of the holders thereof in respect thereto that have not been disclosed in the
SEC Documents
 
 
5

--------------------------------------------------------------------------------

 
 
6.          Additional Acknowledgments.  The Holder and the Company confirm that
the Company has not received any consideration for the transactions contemplated
by this Agreement.  Pursuant to Rule 144 promulgated by the Commission pursuant
to the Securities Act and the rules and regulations promulgated thereunder as
such Rule 144 may be amended from time to time, or any similar rule or
regulation hereafter adopted by the Commission having substantially the same
effect as such Rule 144, the holding period of the New Shares tacks back May 7,
2010, the original issue date of the Original Note.  The Company agrees not to
take a position contrary to this paragraph.
 
7.          Release by the Holder.  In consideration of the foregoing, Holder
releases and discharges Company, Company’s officers, directors, principals,
control persons, past and present employees, insurers, successors, and assigns
(“Company Parties”) from all actions, cause of action, suits, debts, dues, sums
of money, accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, variances, trespasses, damages, judgments,
extents, executions, claims, and demands whatsoever, in law, admiralty or
equity, which against Company Parties ever had, now have or hereafter can, shall
or may, have for, upon, or by reason of any matter, cause or thing whatsoever,
whether or not known or unknown, arising under the Note and/or the Note Purchase
Agreement.  It being understood that this Section shall be limited in all
respects to only matters arising under or related to the Note and the Note
Purchase Agreement and shall under no circumstances constitute a release, waiver
or discharge with respect to the Securities or any Exchange Documents or limit
the Holder from taking action for matters with respect to the Securities, any
Exchange Document or events that may arise in the future.
 
8.         Miscellaneous.


a.           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns.
 
b.           Governing Law; Jurisdiction; Waiver of Jury Trial.  This Agreement
shall be governed by and construed under the laws of the State of New York
without regard to the choice of law principles thereof. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the State of New York located in The City of New York, Borough
of Manhattan for the adjudication of any dispute hereunder or in connection
herewith or therewith or with any transaction contemplated hereby or thereby,
and hereby irrevocably waives any objection that such suit, action or proceeding
is brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper.  Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law.  EACH PARTY
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH
OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
 
6

--------------------------------------------------------------------------------

 
 
c.           Severability.  If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
d.           Counterparts/Execution.  This Agreement may be executed in two or
more identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains an electronic
file of an executed signature page, such signature page shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or electronic file
signature page (as the case may be) were an original thereof.
 
e.           Notices.  Any notice or communication permitted or required
hereunder shall be in writing and shall be deemed sufficiently given if
hand-delivered or sent (i) postage prepaid by registered mail, return receipt
requested, or (ii) by facsimile, to the respective parties as set forth below,
or to such other address as either party may notify the other in writing.
 

 
If to the Company, to:
Bitcoin Shop Inc. fk/a Touchit Technologies, Inc.
   
[______]
   
Attention:  Chief Executive Officer



If to Holder, to the address set forth on the signature page of the Holder
 
f.           Expenses.  The parties hereto shall pay their own costs and
expenses in connection herewith.
 
g.           Entire Agreement; Amendments.  This Agreement constitutes the
entire agreement between the parties with regard to the subject matter hereof
and thereof, superseding all prior agreements or understandings, whether written
or oral, between or among the parties.  This Agreement may be amended, modified,
superseded, cancelled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by all parties, or, in the
case of a waiver, by the party waiving compliance.  Except as expressly stated
herein, no delay on the part of any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of any party of any right, power or privilege hereunder preclude any
other or future exercise of any other right, power or privilege hereunder.
 
h.           Headings.  The headings used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
i.           Independent Nature of the Holder’s Obligations and Rights.  The
obligations of the Holder under the Exchange Documents are several and not joint
with the obligations of any other holder of Preferred Stock (each, an “Other
Holder”) under any other agreement to acquire Preferred Stock (each, an “Other
Agreement”), and the Holder shall not be responsible in any way for the
performance of the obligations of any Other Holders under any Other Agreement.
Nothing contained herein or in any other Exchange Document, and no action taken
by the Holder pursuant hereto or any Other Holder pursuant to any Other
Agreement, shall be deemed to constitute the Holder or any Other Holder as, and
the Company acknowledges that the Holder and the Other Holders do not so
constitute, a partnership, an association, a joint venture or any other kind of
group or entity, or create a presumption that the Holder and any Other Holder
are in any way acting in concert or as a group or entity with respect to such
obligations or the transactions contemplated by the Exchange Documents, any
other agreement or any matters, and the Company acknowledges that the Holder and
the Other Holders are not acting in concert or as a group or entity, and the
Company shall not assert any such claim, with respect to such obligations or the
transactions contemplated by the Exchange Documents and any Other Agreement. The
decision of the Holder to acquire the Securities pursuant to the Exchange
Documents has been made by the Holder independently of any Other Holder. The
Holder acknowledges that no Other Holder has acted as agent for the Holder in
connection with the Holder making its acquisition hereunder and that no Other
Holder will be acting as agent of the Holder in connection with monitoring the
Holder’s Securities or enforcing its rights under the Exchange Documents.  The
Company and the Holder confirm that the Holder has independently participated
with the Company in the negotiation of the transaction contemplated hereby with
the advice of its own counsel and advisors. The Holder shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of any of the other Exchange
Documents, and it shall not be necessary for any Other Holder to be joined as an
additional party in any proceeding for such purpose. To the extent that any of
the Other Holders and the Company enter into the same or similar documents, all
such matters are solely in the control of the Company, not the action or
decision of the Holder, and would be solely for the convenience of the
Company and not because it was required or requested to do so by the Holder or
any Other Holder.  For clarification purposes only and without implication that
the contrary would otherwise be true, the transactions contemplated by the
Exchange Documents include only the transaction between the Company and the
Holder and do not include any other transaction between the Company and any
Other Holder.
 
j.           Most Favored Nation.  The Company hereby represents and warrants as
of the date hereof and covenants and agrees from and after the date hereof that
none of the terms offered to any Other Holder in any Other Agreement, is or will
be more favorable to such Other Holder than those of the Holder and this
Agreement.  If, and whenever on or after the date hereof, the Company desires to
enter into an Other Agreement, then (i) the Company shall provide prior written
notice thereof to the Holder and (ii) upon execution by the Company and such
Other Holder of such Other Agreement, the terms and conditions of this
Agreement, the Other Agreement and the Securities shall be, without any further
action by the Holder or the Company, automatically amended and modified in an
economically and legally equivalent manner such that the Holder shall receive
the benefit of the more favorable terms and/or conditions (as the case may be)
set forth in such Other Agreement, provided that upon written notice to the
Company at any time the Holder may elect not to accept the benefit of any such
amended or modified term or condition, in which event the term or condition
contained in this Agreement or the Securities (as the case may be) shall apply
to the Holder as it was in effect immediately prior to such amendment or
modification as if such amendment or modification never occurred with respect to
the Holder.
 
 
8

--------------------------------------------------------------------------------

 
 
l.           Reporting Status.  Until the date on which the Holder no longer
holds any of the New Shares (the “Reporting Period”), the Company shall timely
file all reports required to be filed with the SEC pursuant to the 1934 Act, and
the Company shall continue to timely file reports under the 1934 Act even if the
1934 Act or the rules and regulations thereunder would otherwise no longer
require or permit such filings.
 
m.           Listing.  The Company shall use reasonable best efforts to promptly
secure the listing or designation for quotation (as the case may be) of all of
the New Shares upon each national securities exchange and automated quotation
system, if any, upon which the Common Stock is then listed or designated for
quotation (as the case may be) (subject to official notice of issuance) (but in
no event later than the date of this Agreement) and shall use reasonable best
efforts to maintain such listing or designation for quotation (as the case may
be) of all New Shares from time to time issuable under the terms of this
Agreement on such national securities exchange or automated quotation
system.  The Company shall maintain the Common Stock’s listing or authorization
for quotation (as the case may be) on the Principal Market, The New York Stock
Exchange, the NYSE MKT, the Nasdaq Capital Market, the Nasdaq Global Market or
the Nasdaq Global Select Market (each, an “Eligible Market”).  Neither the
Company nor any of its subsidiaries shall take any action which could be
reasonably expected to result in the delisting or suspension of the Common Stock
on an Eligible Market.  The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section 8(m).
 
n.           Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by the Holder in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the
Securities.  The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and if the Holder effects a pledge of
Securities it shall not be required to provide the Company with any notice
thereof or otherwise make any delivery to the Company pursuant to this Agreement
or any Other Agreement.  The Company hereby agrees to execute and deliver such
documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by the Holder.


(Signature Pages Follow)


 
9

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.


BITCOIN SHOP, INC. f/k/a TOUCHIT TECHNOLOGIES, INC.
 
By:____________________________________
Name:
Title:
 
HOLDER:
 
By:____________________________________


 
Address for Notices:

 
__________________________________________

 
__________________________________________

 
__________________________________________

 
__________________________________________



 
Address for delivery of New Shares:

 
__________________________________________

 
__________________________________________

 
__________________________________________

 
__________________________________________



 
10

--------------------------------------------------------------------------------

 
 
SCHEDULE A


Name and
Address
of Holder
 
Principal
Amount of
Outstanding
on Note
 
Number of
Shares of
Series B
Preferred
Stock to be
issued
                   

 
 
11

--------------------------------------------------------------------------------